I shall not participate in the hearing of this case *Page 902 
because I think that when the Court assumed to take jurisdiction of the matter it thereby encroached upon the prerogatives, powers and duties of the Executive Branch of the Government and entered a field where the Judicial Branch of the Government is prohibited by the Constitution to function, unless requested so to do by the Chief Executive, and for the further reason that I think by taking affirmative action the Court would encroach upon the prerogatives vested by the Constitution in the State Senate. It cannot be doubted that it is the duty of the County Solicitor to prosecute the crimes referred to in the order of suspension. When a prosecuting officer refuses to prosecute criminal acts committed within his jurisdiction there may be a good and valid reason for such refusal or failure, while on the other hand such refusal or failure may constitute a gross neglect of duty. In this case whether the failure to prosecute was justifiable or constituted a neglect of duty is a question for the Senate and the Senate alone to determine.
In State v. Joughin, 103 Fla. 877, 138 So. 393, we held:
"The power vested in the Governor to suspend an officer under Section 15, Article IV, of the Constitution is executive. It is in no sense judicial or quasi-judicial."
In the case of State v. Johnson, 30 Fla. 433, 11 So. 845, it was held:
"1. The Governor has power, under Section 15 of the executive article of the Constitution, when acting within the authority there conferred, to hear and decide as to the existence of any alleged neglect of duty in office as a ground for suspending an officer. This authority, whether judicial or administrative in its nature, is vested by the Constituany other branch of the government.' In State, ex rel. Atment, *Page 903 
and does not appertain to, and cannot be exercised by, the courts.
"3. So long as the Governor's action in suspending an officer is within the limits of his constitutional power, the courts cannot interfere to arrest his action. He is the exclusive judge, in so far as the courts are concerned, of the sufficiency of the proof of the charge, not merely because the courts have been given no power of review, but for the further reason that the Senate, a branch of the legislative department, has been granted such power."
The opinion in that case was written by Mr. Chief Justice RANEY. It is an exhaustive and well reasoned opinion and in it we find the following:
"The authorities are all to the effect that a grant of the power to remove, either for cause or at discretion, carries with it the exclusive power to hear and decide; and whereas the courts are entirely powerless where the power is discretionary, they are equally so where it is for cause, if the grantee of the power acts within its limits, and upon notice, if notice is required; if the removal is for a cause designated by or following within the grant, the grantee or depositary of the removing power is the sole judge of the sufficiency of the evidence to justify the removal. That such is the case where the power is discretionary, is settled by this Court in State, ex rel. Holland, v. Ledwith,14 Fla. 220. In State, ex rel., v. Doherty, 25 L. Ann. 119, where the executive power of removing the officer was `for refusing or failing to do his duty as prescribed by this Act,' it was said: `The grant of power to the Executive to remove an officer for a certain cause implies authority to judge of the existence of the cause. The power vested exclusively in executive discretion cannot be controlled in its exercise by any other branch of the government.' It State, ex rel. Attorney *Page 904 
General, v. Hawkins, 44 Ohio St. 98, the decision was that where charges embodying facts which, in judgment of law, constitute official misconduct, are preferred to the Governor, of which notice is given the members charged, and he acting upon the charges so made removes them from office, his action is final and cannot be reviewed or held for naught by the courts on a proceeding in quo warranto, whether he erred or not in exercising the power conferred upon him. And in Keenan v. Perry, 24 Tex. 253
[24 Tex. 253], where the Governor was given power of removal for certain enumerated causes, the decision was that no principle is more firmly established than that where a special and exclusive authority is delegated to any tribunal or officer of the government, and no mode of revising his decision by appeal or otherwise is provided by law, his action is final and conclusive of the matter, and the law makes him the sole judge of the existence of the cause of removal. Dixon, C.J., speaking for the Court in State, ex rel., v. McGarry, 21 Wis. 496, a quo warranto
proceeding where a statute gave a board of supervisors power to remove for incompetency, improper conduct or other cause satisfactory to such board, said, `We are clearly of opinion that the power of the board is absolute and its determination final when acting within the scope of the power. The board may remove for incompetency, improper conduct or other cause satisfactory to the board."
Later in that same opinion the writer said:
"And though this power of suspension might have been bestowed without any right of hearing in the officer, or with the right of hearing before there could be any exercise of power, neither course has been pursued. The provision that the Governor `may reinstate the officer so suspended upon satisfactory evidence that the charge or charges against *Page 905 
him are untrue' was not intended to merely give an arbitrary or willful discretion to the Executive to make inquiry or not as might please a caprice or a prejudice, but it was both to impose upon him the duty of hearing evidence upon the charge and to secure to the suspended officer the constitutional right to be heard by the Governor upon the charges which the latter has communicated to him upon suspending him. It is as much the duty of the Governor on suspending an officer to notify him of the cause of the suspension, or charge upon which he has been suspended as it is to suspend when the facts of a particular case, viewed in the light of public weal, demand removal; or as it is to refuse to suspend when they do not seem to demand removal or to reinstate when under a misapprehension he may have erroneously suspended an officer. By this provision last quoted above the officer's right to a hearing has been postponed till after the suspension. This is one of the conditions upon which he accepts the office, and it is as obligatory upon him as are those as to age, residence or bond, or any other which the Constitution or any valid statute may prescribe. That a Governor may give notice of the charges before suspension does not defeat the plain policy of the Constitution, not to require him to do so, nor does it relieve him from the specific duties imposed by that instrument in this matter. It cannot be denied that there may be cases in which the public interest would suffer grievous detriment by postponing the suspension till after the hearing. The hearing contemplated, though its regulation is left to the Chief Executive (at least until the law-making power shall act) is a full and fair hearing and often will take much time. It is always to be presumed that he will not hesitate to reinstate at any time, at least in the recess of the Senate, where it may be shown that he has erred in the act of suspension. *Page 906 
This is, of course, a consideration which the people have confided to the conscience of the Executive under his responsibility to them, yet it is patent that the exercise of the executive power to reinstate implies the status of suspension in the officer.
"In reaching this conclusion we have not omitted to give serious consideration to the officer's property rights in his office; the right to its tenure and the enjoyment of its profits and honors against all unlawful invasion. Of course, he is a public agent or servant, and has no such title to his office as prevents the power which gave it from terminating it or changing it. He holds subject to the law of the land as to its termination, modification and as to suspension or removal therefrom. State, ex rel., v. Ledwith, State, ex rel., v. Hawkins, Sweeney v. Stevens, and Donahue v. County of Will,supra; Taft v. Adams, 3 Gray 127. So long as the Governor acts within the limits of his power the courts are powerless. The Constitution has made the Senate the sole check upon any erroneous action on his part. Any mere error of judgment, whether free from or attended by improper motive is beyond our cognizance, and not merely because, as in most of the adjudicated cases there has been given no power to any tribunal to correct or arrest the effect of his error, but for the reason that a branch of the legislative department has been given that express power."
It is true that this Court has heretofore assumed jurisdiction in several cases of this sort, among which was that of State, exrel. Bridges, v. Henry, 60 Fla. 246, 53 So. 742, in which case this Court reversed the Circuit Court in which the late Honorable John W. Malone had entered an order denying the prayer of an information in the nature of quo warranto and refusing to issue writ of quo warranto, and *Page 907 
in which he stated as reason for his refusal to grant the writ:
"And the Court, being of the opinion that the Judiciary is without jurisdiction to review the action of the Governor and the Senate complained of in said information."
In that case this Court held:
"Removal from office being authorized only for certain causes, the court may inquire into the existence of the jurisdictional facts; that is, whether the facts upon which the removing power acted were legal cause for removal."
Mr. Justice SHACKLEFORD dissented and wrote an opinion embracing his reasons for dissent. I think that the conclusion of the Circuit Judge in that case was the correct one and that what was said by this Court in that case should now be overruled, unless the Court wishes to perpetuate the error which was then committed.
For the reasons above stated, I recorded my vote against issuing the rule nisi in this case and I now record my position as being against the Court taking any further affirmative action in the matter.
 *Page 1